440 So. 2d 603 (1983)
Willie Lee LITTLE, Appellant,
v.
The STATE of Florida, Appellee.
No. 82-2112.
District Court of Appeal of Florida, Third District.
November 8, 1983.
Bennett H. Brummer, Public Defender, and Rory S. Stein, Asst. Public Defender, for appellant.
Jim Smith, Atty. Gen., and William P. Thomas, Asst. Atty. Gen., for appellee.
Before HENDRY, NESBITT and FERGUSON, JJ.
PER CURIAM.
Willie Lee Little was convicted of burglary of a structure and grand theft in 1982. The evidence showed that he had been convicted of numerous other burglaries. He was sentenced as a habitual offender.
Appellant seeks reversal of his sentences on the ground that the trial court erred in sentencing him as a habitual offender pursuant to section 775.084(4)(a), Florida Statutes (1981), since the court failed to specify the basis for sentencing him as a habitual offender and failed to find that the enhanced sentences were necessary for the protection of the public. We find merit in appellant's contention and reverse appellant's sentences as a habitual offender and remand for the trial court to make the specific finding required by section 775.084(3)(d), Florida Statutes (1981), that such sentencing is necessary for the protection of the public from further criminal activity by the appellant or, if the record fails to support such a finding, to vacate the habitual offender sentences. Brown v. State, 435 So. 2d 940 (Fla. 3d DCA 1983) (on rehearing); Cavallaro v. State, 420 So. 2d 927 (Fla. 2d DCA 1982).
Sentence reversed and remanded with directions.